DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and further in view of Pajak et al. (US 5,065,347). 
As per claim 1, Schmirler et al., hereinafter Schmirler, discloses a method of facilitating user navigation among a plurality of operator workstation screens of a control and monitoring system, wherein the method is performed by the control and monitoring system and comprises: 
determining a condition of interest ([0004] “a monitoring component configured to monitor the industrial data and identify occurrence of a maintenance issue based on a determination that a subset of the industrial data satisfies a condition indicative of the maintenance issue”), 
determining a workstation screen identifier identifying an operator workstation screen displaying the condition of interest as condition of interest graphics ([0045] industrial devices that provide data relating to the controlled industrial systems; [0047] where the controllers can facilitate visualization of information relating to the controlled industrial processes; [0048] “these data visualization systems allow a user to view relevant data values and alarms associated with the various machines and devices”; [0152] where the graphical indicator could visually identify devices, workstations, or machine components).

reality, AR, devic
	Schmirler discloses a method of identifying a workstation in an industrial environment. It is note Schmirler does not explicitly teaches identifying a workstation screen, however, this is known in the art as taught by Pajak et al., hereinafter Pajak. Pajak discloses workstation assemblies include screens (Figure 1). Since a workstation screen is considered part of workstation, it would have been obvious to one of ordinary skill in the art to identify a workstation screen of its corresponding workstation for the purpose of easier identifying a workstation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pajak into Schmirler because Schmirler discloses a method of displaying an image of interest and Pajak further discloses the display could be a wearable augmented reality display for the purpose of increasing user mobility.
As per claim 2, Schmirler and Pajak demonstrated all the elements as disclosed in claim 1, and Schmirler further discloses determining a condition of interest graphics location on the operator workstation screen displaying the condition of interest graphics, wherein the transmitting further includes transmitting the condition of interest graphics 
Claim 9 is a computer program claims with limitations similar to claim 1 in scope, therefore is similarly rejected as claim 1.
As per claim 11, Schmirler and Pajak demonstrated all the elements as disclosed in claim 10, and Schmirler further disclose 
the control and monitoring system as claimed in claim 10 (Figure 2), and Schmirler further discloses
a first wearable AR device including an AR screen, the first wearable AR device being configured to wirelessly communicate with the control and monitoring system (Figure 2, item 206; [0083]).  
As per claim 12, Schmirler and Pajak demonstrated all the elements as disclosed in claim 11, and Schmirler further discloses wherein the first wearable AR device is configured to transmit an object location request to the control and monitoring system ([0170] where the user may also enter a request to locate all assets corresponding to a particular asset type).  
As per claim 15, Schmirler and Pajak demonstrated all the elements as disclosed in claim 11, and Schmirler discloses a use of a first wearable augmented reality, AR, wearable in an AR system (Figure 2, item 206 is a wearable device).

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347), and further in view of Midkiff (US 2010/0123579).
As per claim 3, Schmirler and Pajak demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler and Pajak do not explicitly teach
receiving an object location request from the first wearable AR device concerning an object location among the operator workstation screens, wherein the determining of the condition of interest is based on the object location request and the condition of interest graphics marks the object location. However, this is known in the art as taught by Midkiff. Midkiff discloses a monitoring system in which the requested location of camera and associated suspicious activities could be displayed ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Midkiff into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest and Midkiff further discloses the condition of interest graphics could be presented for the purpose of increasing situation awareness.
As per claim 4, Schmirler, Pajak and Midkiff demonstrated all the elements as disclosed in claim 3, and Midkiff further discloses determining the object location on the operator workstation screen, wherein the transmitting in step f) involves transmitting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Midkiff into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest and Midkiff discloses the location and condition of interest graphics could be determined for the purpose of increasing situation awareness.
As per claim 5, Schmirler, Pajak and Midkiff demonstrated all the elements as disclosed in claim 3, and Schmirler further discloses wherein the object is a mouse pointer or an alarm object ([0048] where alarms are associated with the various machines and devices).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347), and further in view of Maeda et al. (US10,090,705).
As per claim 6, Schmirler and Pajak demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler and Pajak do not explicitly teach
wherein a first subset of the plurality of operator workstation screens form a first monitoring sector configured to display a first section of an industrial process, and a second subset of the plurality of operator workstation screens form a second monitoring sector configured to display a second section of the industrial process, wherein the condition of interest graphics is displayed on an operator workstation screen of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maeda into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest and Maeda further discloses the interest graphics could be grouped for the purpose of increasing user flexibility.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347), and further in view of Mashio et al. (US 2020/0143487).
As per claim 7, Schmirler and Pajak demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler and Pajak do not explicitly teach wherein the determining of a condition of interest involves determining that a process variable value is above a predetermined threshold value, wherein the condition of interest is indicated on the operator workstation screen by displaying the condition of interest graphics. However, this is known in the art as taught by Mashio et al., hereinafter Mashio. Mashio discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mashio into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest and Mashio further discloses the interest graphics could be based on a threshold level for the purpose of increasing user awareness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347), and further in view of Li (US 2020/0218217).
As per claim 8, Schmirler and Pajak demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler and Pajak do not explicitly teach determining based on the condition of interest a type of indication to be displayed by the first wearable AR device, wherein the transmitting involves transmitting the determined type of indication to be displayed to the first wearable AR device. However, this is known in the art as taught by Li. Li discloses a monitoring system in which the fault information transmitted includes fault cause information and fault type information ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347), and further in view of Drory et al. (US 2011/0270794).
As per claim 10, Schmirler and Pajak demonstrated all the elements as disclosed in 1, and Schmirler further discloses  
a storage medium including computer code (Figure 3, item 322), and 
processing circuitry which when executing the computer code causes the control and monitoring system to perform the steps of the method as claimed in claim 1 (Figure 3, item 320).  
It is noted Schmirler and Pajak do not explicitly teach
a plurality of operator workstation screens. However, this is known in the art as taught by Drory et al., hereinafter Drory. Drory discloses a monitoring system in which a plurality of workstation screens are utilized ([0006]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Drory into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest and Drory further discloses using a plurality of workstation screens for the purpose of increasing user awareness.

s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347), and further in view of Busboom et al. (US 5,345,553).
As per claim 13, Schmirler and Pajak demonstrated all the elements as disclosed in claim 11.
It is noted Schmirler and Pajak do not explicitly teach wherein each operator workstation screen is provided with a screen identifying element identifying the operator workstation screen, wherein the first wearable AR device is configured to identify the operator workstation screen displaying the condition of interest graphics based on the workstation screen identifier received from the control and monitoring system and the corresponding screen identifying element, and wherein the first wearable AR device is configured to indicate on the AR screen the location of the operator workstation screen
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Busboom into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of interest and Busboom further discloses transferring workstation screen data for the purpose of increasing user awareness.

.  
Response to Arguments
Applicant’s arguments, see Argument, filed March 1, 2021, with respect to the rejection(s) of claim(s) 1 under Hudson (US 6,069,653) and Carpenter et al. (US 2018/0231785) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmirler et al. (US 2019/0325660) and Pajak et al. (US 5,065,347).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 11, 2021